USCA11 Case: 20-14434      Date Filed: 07/27/2021   Page: 1 of 11



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-14434
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:19-cr-00388-LCB-GMB-2



UNITED STATES OF AMERICA,



                                                                 Plaintiff-Appellee,



                                      versus



NOLBERTO ORTEGA,
a.k.a. Manuel Topete-Rubio,
a.k.a. Tapia Gutierrez-Gonzalo,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                  (July 27, 2021)
          USCA11 Case: 20-14434       Date Filed: 07/27/2021    Page: 2 of 11



Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Nolberto Ortega pleaded guilty to one count of conspiracy to possess with

intent to distribute and distribution of controlled substances, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(C), and 846; one count of money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h); and three counts

of using a communication facility to commit a drug-trafficking crime, in violation

of 21 U.S.C. § 843(b). On appeal, he argues that the district court abused its

discretion when it denied his motion to withdraw his guilty plea. After review, we

affirm.

                                I.      Background

      In 2019, a federal grand jury indicted Ortega along with eleven other

individuals on multiple charges related to a drug conspiracy. Ortega pleaded guilty

to five counts. The 34-page plea agreement detailed the maximum statutory

punishment for each count and provided that the government would recommend

that Ortega receive a guidelines reduction for acceptance of responsibility and that

he receive a sentence “in the mid-range of the advisory guideline range, which

[would] be determined at the sentencing hearing.” The plea agreement further

provided that the agreement was not binding on the court, the district court could

reject the government’s recommended sentence, and that Ortega did not “have the


                                           2
          USCA11 Case: 20-14434      Date Filed: 07/27/2021   Page: 3 of 11



right to withdraw his plea.” The agreement also contained a sentence-appeal

waiver, which provided that “[t]he defendant acknowledges that before giving up

these rights, he discussed the Federal Sentencing Guidelines and their application

to his case with his attorney, who explained them to his satisfaction.” Ortega

initialed each page of the agreement and signed the agreement under the paragraph

declaring that: he read and understood the provisions of the agreement; he had

discussed the case and his rights with his counsel and was satisfied with counsel’s

representation; and that no other promises or representations had been made to

him. Ortega’s retained counsel, Joseph Ingram, also signed the agreement,

attesting that he had advised Ortega of his rights and defenses and that Ortega

“ha[d] conveyed to [him] that he underst[ood] this Agreement and consent[ed] to

all its terms.”

       At the December 2019 change-of-plea hearing, Ortega confirmed that it was

his initials and signature on the plea agreement. He affirmed that he had adequate

time to discuss the case and the plea agreement with his counsel, and he was

satisfied with counsel’s representation. After explaining the rights Ortega would

be giving up by pleading guilty and confirming that Ortega understood those

rights, the government reviewed the charges and what it would have to prove at

trial, which Ortega stated that he understood. The district court then reviewed the

possible punishments for each count explaining that conspiracy to possess with


                                         3
         USCA11 Case: 20-14434        Date Filed: 07/27/2021    Page: 4 of 11



intent to distribute and distribution of controlled substances carried a term of

“imprisonment for not less than 10 years”; money laundering carried a statutory

maximum term of 20 years; and the three counts of using a communication facility

to commit a drug crime carried a statutory maximum term of 4 years’

imprisonment. Ortega affirmed that he understood the charges and the range of

punishments.

      The district court asked Ortega whether he had discussed the sentencing

guidelines and how the guidelines applied to his case with his counsel, and Ortega

responded, “Yes.” The district court explained that the guidelines range would not

be calculated until after the completion of the presentence investigation report

(“PSI”), and that the ultimate sentence imposed may be different from “any

estimate” that Ortega’s counsel had provided. Ortega stated that he understood.

Ortega and his counsel, respectively, each confirmed that they had discussed the

plea agreement, it was fully explained to Ortega, and he understood its terms. The

district court advised Ortega that the plea agreement was not binding on the court

and that it could impose a sentence that was “substantially more or less severe than

the contemplated sentence” but Ortega would “have no right to withdraw [his] plea

of guilty.” Ortega stated that he understood. Ortega asserted that no one had

promised him anything or coerced him in any way to plead guilty. Ortega

confirmed that it was still his desire to plead guilty, and that he was pleading guilty


                                           4
         USCA11 Case: 20-14434        Date Filed: 07/27/2021    Page: 5 of 11



because he was in fact guilty. The district court accepted his plea, finding that it

was knowingly and voluntarily entered.

      After the United States Probation Office sent the PSI to the parties,

Ingram—Ortega’s retained counsel—filed a motion to withdraw as counsel,

cursorily stating that “the attorney-client relationship ha[d] broken down to the

point that it [was] not in [Ortega’s] best interest” for Ingram to continue the

representation. The district court granted Ingram’s motion and Ortega requested

appointed counsel. Ortega’s request for appointed counsel was granted.

      On June 18, 2020—approximately six months after the plea hearing—

Ortega’s new counsel filed a motion to withdraw Ortega’s guilty plea.

Specifically, Ortega asserted that he entered the plea under duress because “he felt

as though he had no choice and “he did not receive proper informaiton [sic] prior

to entering his plea nor did he understand [the] same.” He maintained that Ingram

rendered ineffective assistance and “mischaracteriz[ed] . . . the possible sentence.”

      At the hearing on the motion, Ortega testified that he retained Ingram to

represent him and that Ortega met with him approximately four times prior to

Ortega entering the plea agreement. He asserted that Ingram never reviewed the

evidence with him and never gave him a copy of the indictment (although he

acknowledged that Ingram read the charges to him). He maintained that he told

Ingram that he did not know anything about the charges against him, but Ingram


                                           5
          USCA11 Case: 20-14434       Date Filed: 07/27/2021    Page: 6 of 11



told him that, if he went to trial, he would likely be found guilty and “go to jail for

many, many, many years.” According to Ortega, even though he told Ingram that

he “didn’t know anything about” the drug conspiracy, Ingram advised him to “[g]o

ahead” and take the plea deal because the offer was for “not too much time.”

      Ortega asserted that Ingram assured him that his guidelines range would be 8

to 10 years’ imprisonment, and he denied knowing or understanding that the

conspiracy drug possession count carried a 10-year mandatory-minimum term.

Ortega stated that the PSI reflected a much higher range of 22 to 30 years’

imprisonment. He also asserted that Ingram never informed him of the impact that

his criminal history would have on the guidelines calculation.

      Ortega acknowledged the contrary statements that he made at the plea

hearing but stated that he made them because he “was trusting [his] attorney.”

When asked whether he believed he had to do what Ingram said because he had

hired Ingram, Ortega responded “[a] hundred percent.” Ortega maintained that he

was not guilty of the charges and he wanted to withdraw his plea and go to trial.

      On cross-examination, Ortega confirmed that he understood what it meant to

be “under oath” and that even though he was under oath at the plea hearing, he had

lied. Ortega acknowledged that, at the plea hearing, the district court advised him

that he faced a 10-year minimum sentence on the conspiracy drug possession

count, but Ortega did not “understand that” because he was “bearing in mind what


                                           6
         USCA11 Case: 20-14434       Date Filed: 07/27/2021    Page: 7 of 11



[his] attorney had told [him] that [he] was going to be given.” The government

questioned Ortega about the contrary statements he made at the plea hearing

concerning his guilt and his understanding of the plea agreement and the

consequences, and Ortega again asserted that he relied on the advice of his counsel

and his belief that there was an agreement in place where he would only receive 8

to 10 years’ imprisonment.

      Following the hearing, the district court denied the motion, determining that

under “the totality of the circumstances, [Ortega] ha[d] not established a fair and

just reason for the withdrawal of his guilty plea.” The district court concluded that

Ortega’s assertions that his attorney met with him infrequently and coerced him

into taking the plea were belied by the plea agreement and his testimony at the plea

hearing, which established that the plea was knowing and voluntary. Additionally,

the district court found that the government would suffer prejudice if the plea were

withdrawn because witnesses and other resources “may not be readily available,”

due to the significant amount of time that had passed since Ortega’s plea.

      Ortega renewed his motion to withdraw his guilty plea prior to sentencing,

which the district court again denied. At the sentencing hearing, the district court

overruled Ortega’s various objections to the PSI and determined that his advisory

guidelines range was 360 months to life imprisonment. The district court

sentenced Ortega to a total of 390 months’ imprisonment. This appeal followed.


                                          7
          USCA11 Case: 20-14434       Date Filed: 07/27/2021    Page: 8 of 11



                                II.      Discussion

      Ortega argues that the district court abused its discretion in denying his

motion to withdraw his guilty plea because his testimony concerning Ingram and

Ingram’s erroneous advice established that his plea was not knowing and

voluntarily, which is a fair and just reason for withdrawing a guilty plea. He

maintains that the district court’s denial of his motion was arbitrary as evidenced

by its sua sponte determination that the government would be prejudiced by the

withdrawal of the plea because it would have a difficult time locating witnesses—

an argument the government never made and is not supported given that some of

his codefendants were still awaiting trial at that time.

      “[T]here is no absolute right to withdraw a guilty plea prior to imposition of

a sentence,” and “[t]he decision to allow withdrawal is left to the sound discretion

of the trial court.” United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988).

“We review the denial of a request to withdraw a guilty plea for abuse of

discretion. There is no abuse of discretion unless the denial is arbitrary or

unreasonable.” United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006)

(quotation and internal citation omitted).

      A defendant may withdraw an accepted guilty plea before sentencing if he

“can show a fair and just reason for requesting the withdrawal.” Fed. R. Crim. P.

11(d)(2)(B). In determining whether the defendant has met his burden of


                                             8
          USCA11 Case: 20-14434        Date Filed: 07/27/2021     Page: 9 of 11



demonstrating a fair and just reason for withdrawal of the plea, a district court may

consider the totality of the circumstances surrounding the plea, including the

following factors: “(1) whether close assistance of counsel was available;

(2) whether the plea was knowing and voluntary; (3) whether judicial resources

would be conserved; and (4) whether the government would be prejudiced if the

defendant were allowed to withdraw his plea.” Buckles, 843 F.2d at 472 (internal

citation omitted). “The good faith, credibility and weight of a defendant’s

assertions in support of [the] motion . . . are issues for the trial court to decide.” Id.

Furthermore, there is a “strong presumption” that statements made by a defendant

during his plea colloquy are true. United States v. Medlock, 12 F.3d 185, 187 (11th

Cir. 1994). Therefore, “when a defendant makes statements under oath at a plea

colloquy, he bears a heavy burden to show his statements were false.” United

States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988).

      The district court did not abuse its discretion in denying Ortega’s motion to

withdraw his guilty plea. The crux of Ortega’s argument was that the guidelines

range proposed by the probation officer in the PSI was higher than Ortega expected

based on Ingram’s advice, and that this higher, unexpected, potential sentence

undermined the knowing and voluntary nature of his plea. As the district court

concluded, however, this assertion was belied by the record. The lengthy plea

colloquy confirms that the district court complied with the requirements of Rule 11


                                            9
         USCA11 Case: 20-14434       Date Filed: 07/27/2021    Page: 10 of 11



for considering and accepting a plea, and that Ortega was advised of the potential

sentences he faced. See Fed. R. Crim. P. 11(b) (setting forth requirements for

considering and accepting a plea); see also United States v. Bell, 776 F.2d 965, 968

(11th Cir. 1985) (explaining that the district court’s plea colloquy must address

Rule 11’s three “core concerns” by ensuring that: (1) the guilty plea is voluntary

and free from coercion; (2) the defendant understands the nature of the charges;

and (3) the defendant knows and understands the consequences of his plea).

      Specifically, during the plea hearing, the district court advised Ortega that

the sentence imposed may differ from any estimate provided to Ortega by Ingram,

and Ortega confirmed that he understood. The district court later reiterated that the

guidelines range would not be determined until after the PSI was prepared, and that

Ortega’s sentence could be more or less severe than the sentence contemplated by

the plea agreement, but that Ortega would not be able to withdraw his plea on that

basis, and Ortega again stated that he understood. The district court also advised

Ortega as to the statutory maximum penalties as to each count. We presume the

truth of Ortega’s statements, and it was within the district court’s discretion to

determine that Ortega had not satisfied his heavy burden of showing that they were




                                          10
           USCA11 Case: 20-14434          Date Filed: 07/27/2021       Page: 11 of 11



false. 1 Medlock, 12 F.3d at 187; Rogers, 848 F.2d at 168; Buckles, 843 F.2d at

471–72.

       Furthermore, even though the government made no prejudice argument, the

district court properly considered whether the government would be prejudiced by

allowing Ortega to withdraw his guilty plea. See Buckles, 843 F.2d at 474

(“Although a district court need not find prejudice to the government before it can

deny a defendant's motion to withdraw, it may take this factor into account when

assessing the defendant’s motion.”). Finally, the timing of Ortega’s motion weighs

against his position because he did not move to withdraw his plea until after he

received the PSI—several months after the acceptance of his plea. See United

States v. Gonzalez-Mercado, 808 F.2d 796, 801 (11th Cir. 1987) (explaining that

“a primary ground for denying plea changes” is a defendant’s dissatisfaction with

the sentence imposed (quotation omitted)).

       Under the totality of the circumstances, the district court’s denial of Ortega’s

motion to withdraw his guilty plea was not arbitrary or unreasonable. See Brehm,

442 F.3d at 1298. Accordingly, we affirm.

       AFFIRMED.



       1
         Notably, Ortega’s lengthy plea agreement also contained this same information in
writing, and Ortega initialed each page, signed the agreement, and attested that he read and
understood its terms. Ortega’s purported mistaken belief that he would receive an eight- to
ten-year sentence based on his counsel’s advice simply was not reasonable in light of the plea
agreement and the district court’s discussion during the plea colloquy.
                                               11